Citation Nr: 1147253	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for migraines. 

4.  Entitlement to service connection for a heart disorder. 

5.  Entitlement to service connection for asthma. 

6.  Entitlement to service connection for defective vision. 

7.  Entitlement to service connection for a bilateral lung disorder. 


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 1983.  Active duty for training from October 1985 to January 1986 is also indicated by evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois, (RO). 

In May 2006, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  Subsequently, in August 2006, the Board remanded for further development. 

After the development requested in August 2006 was completed, the issues listed on the first page of this decision were among those returned to the Board.  Entitlement to service connection for these issues was denied in a January 2009 decision.  Three other issues were again remanded for additional development, and a fourth was also remanded for additional development in a separate January 2009 decision.  

The Veteran appealed the portion of the January 2009 decision that denied service connection for PTSD, hypertension, migraines, a heart disorder, asthma, defective vision, and a bilateral lung disorder to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated and remanded that portion of the January 2009 Board decision that denied service connection for the seven disabilities listed above.  The portion of that decision that remanded other claims for additional development was not addressed, as the Court noted that it did not yet have jurisdiction.  The appeal has now been returned to the Board for action consistent with the March 2011 Court decision. 

As the Veteran is represented by a private attorney, the appeal is REMANDED directly to the RO.  VA will notify the Veteran if further action is required.


REMAND

The March 2011 memorandum decision of the Court found that the Board failed in the duty to assist the Veteran.  Specifically, the Court determined that the Board failed at the May 2006 hearing to suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In regards to the claims for service connection for PTSD and migraine headaches, the Court noted that the Veteran's claims were denied on the basis that there was no medical evidence that the Veteran has been diagnosed with PTSD or currently suffers from migraines.  However, the Court noted that the Veteran had testified that he had been diagnosed and treated at VA facilities for these disabilities.  The Court found that the Veteran should have been notified of the importance of these records.  A review of the hearing transcript shows that the Veteran identified the source of treatment as the Jesse Brown VA Medical Center (VAMC).  Therefore, an attempt to obtain these records must be made.  

Similarly, the Board denied the Veteran's claim for service connection for a heart disability on the basis that there was no evidence of a current disability.  However, the Veteran testified at the hearing that he had received treatment for a heart disability from Provident Hospital from 1992 to 1993.  Although records from Provident Hospital have been obtained, they do not start until 1994.  The Court determined that the Veteran should have been notified that the 1992 and 1993 records might assist him in his claim.  Consequently, the Veteran must now be provided notice and an opportunity to submit these records.  

Regarding the Veteran's claims for service connection for hypertension, asthma, an eye disability, and a lung disability, the Court noted that each of these claims was denied on the basis that there was no evidence of a nexus between the Veteran's current disabilities and active service.  The Court held that it should have been suggested to the Veteran at the hearing that he submit evidence of such a nexus.  Again, the Board further notes that the Veteran reported treatment for each of these disabilities in 1992 or 1993 at the Jesse Brown VAMC.  The Veteran must be notified of the importance of submitting nexus evidence, and an attempt must be made to obtain any relevant records in the custody of VA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that notifies him that his claims for service connection for PTSD, migraine headaches, and a heart disability were denied on the basis that there was no evidence of a current disability.  He should be invited to submit evidence of current disabilities and provided an opportunity to do so.  This letter should also notify the Veteran that his claims for service connection for hypertension, asthma, an eye disability, and a lung disability were each denied based on the lack of evidence to show a nexus between active service and these current disabilities.  He should be invited to submit nexus evidence for these disabilities and provided an opportunity to do so.  This letter should clearly explain what constitutes a nexus, and what type of evidence can be used to establish a nexus.  

2.  Contact the Veteran and request that he submit the records from Provident Hospital in Chicago, Illinois, dating from 1992 and 1993 that pertain to treatment of his claimed heart disability, hypertension, or migraine headaches.  Notify him that VA can attempt to obtain these records on his behalf if he provides permission.  Provide him with the necessary release forms in the event he wishes VA to attempt to obtain these records on his behalf.  If the Veteran requests assistance in obtaining these records, any negative replies should be placed in the record. 

3.  Obtain all treatment records from Jesse Brown VAMC dating from the Veteran's 1986 discharge from service until the present pertaining to treatment of the Veteran's PTSD; hypertension; migraine headaches; asthma; eye disability or defective vision; and a lung disability.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If further development such as ordering VA examinations is suggested by any additional records that are received, this should be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Afterwards, if any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


